Cite as 2015 Ark. 251

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-15-223

CHARLES EDWARD JONES                                 Opinion Delivered May   28, 2015
                   APPELLANT
                                                     PRO SE MOTION TO DUPLICATE
V.                                                   BRIEF AT STATE EXPENSE
                                                     [CHICOT COUNTY CIRCUIT COURT,
                                                     NO. 09CV-13-72]
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION                             HONORABLE DON GLOVER, JUDGE
                       APPELLEE
                                                     APPEAL DISMISSED; MOTION
                                                     MOOT.


                                          PER CURIAM


       In 2014, appellant Charles Edward Jones filed a pro se motion to amend a previously

filed petition for writ of habeas corpus in the circuit court of the county where he was

incarcerated.1 Jones submitted his proposed amended petition with the motion. In the petition,

Jones challenged a 2009 judgment that reflected his jury conviction on four counts of rape and

an aggregate sentence of 1920 months’ imprisonment in the Arkansas Department of

Correction. Jones lodged an appeal of the denial of the amended petition in this court. Before

us is his motion requesting duplication of his brief at the State’s expense. Because we dismiss

the appeal, the motion is moot.

       An appeal of the denial of postconviction relief, including an appeal from an order that

denied a petition for writ of habeas corpus, will not be permitted to go forward where the appeal

is without merit. Sims v. Hobbs, 2014 Ark. 503, 451 S.W.3d 203 (per curiam). A review of the


       1
           As of the date of this opinion, Jones remains incarcerated in Chicot County.
                                        Cite as 2015 Ark. 251

petition has made it clear that Jones’s appeal is without merit.

        A petitioner for the writ who does not allege his actual innocence and proceed under Act

1780 of 2001 Acts of Arkansas must plead either the facial invalidity of the judgment or the lack

of jurisdiction by the trial court and make a showing by affidavit or other evidence of probable

cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-103(a)(1) (Repl. 2006).

A petitioner who seeks a writ of habeas corpus has the burden to establish that the trial court

lacked jurisdiction or that the commitment was invalid on its face. Walker v. State, 2015 Ark. 153

(per curiam). Unless the petitioner pleads one of these two grounds for relief and makes a

showing of probable cause to believe that he is illegally detained, there is no basis for a finding

that a writ of habeas corpus should issue. Baker v. Norris, 369 Ark. 405, 255 S.W.3d 466 (2007).

        The amended petition alleged two grounds for the writ. In the first claim, Jones

contended that the State failed to prove all elements of the offenses, that counsel did not

preserve the issue of failure of proof for appeal, and that one of the victims had made a

statement in a deposition that the crimes occurred in another state. In the second claim, Jones

asserted that the trial court lost jurisdiction because a speedy-trial violation occurred.

        Jones’s first claim for relief essentially challenged the sufficiency of the evidence and

alleged ineffective assistance of counsel. Jones’s allegation that the deposition statement of one

of the victims showed that the crimes occurred outside the court’s jurisdiction was nothing more

than an attempt to challenge the credibility of the victims’ testimony at trial. It is well settled that

the question of the sufficiency of the evidence is not cognizable in a habeas proceeding. Nelson

v. State, 2015 Ark. 168 (per curiam). Attacks on the credibility of the witnesses do not provide



                                                   2
                                       Cite as 2015 Ark. 251

grounds to grant the writ. White v. Norris, 2009 Ark. 446 (per curiam). An allegation of

ineffective assistance of counsel is also not a ground for the writ. McConaughy v. Lockhart, 310
Ark. 686, 840 S.W.2d 166 (1992). Any allegation concerning counsel’s effectiveness should have

been raised in a timely petition for postconviction relief under Arkansas Rule of Criminal

Procedure 37.1. Griffis v. Hobbs, 2015 Ark. 121 (per curiam).

       Like his first claim, Jones’s second claim is also not a cognizable claim for the writ.

Denial of a speedy trial is not an issue within the purview of a habeas proceeding. Id. Jones’s

petition did not contain cognizable grounds for the writ to issue. This court dismisses an appeal

of the denial of a petition for a writ of habeas where it is clear that the appellant did not allege

grounds in his petition on which the writ could be granted. Robinson v. Felts, 2015 Ark. 174 (per

curiam).

       Appeal dismissed; motion moot.




                                                 3